          Case 2:20-cv-05580-CFK Document 4 Filed 11/20/20 Page 1 of 1




                      IN THE FEDERAL DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA

FCS Capital, LLC                                    :
And Barry Shargel and Emil Yashayev                 : Case No. 2:20-cv-5580
                                                    :
v.                                                  :
                                                    :
Joshua L. Thomas, Esquire                           :

                         CORPORATE DISCLOSURE STATEMENT


Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff FCS Capital, LLC,
declares that it has no parent corporation and no publicly traded corporation currently owns 10%
or more of its stock.




                                                    Respectfully Submitted,

                                                    __________________________
                                                    LIONEL ARTOM-GINZBURG, ESQUIRE
                                                    PA ID#88644
                                                    834 Chestnut Street
                                                    Suite 206
                                                    Philadelphia, PA 19107-5100
                                                    (215) 925-2915
                                                    (267) 930-3934 FAX
November 20, 2020
